DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang [US 2016/0182188] in view of Hurvig [US 6507592].
As claim 1, Hwang discloses a network device, comprising: a network interface configured to transmit packets via a network link that is external to the network device [Fig 15 discloses a network interface for transmitting packets to receiving device via a network link, Fig 1 discloses Ref 111 is sending device and Ref 113 is a receiving device and the link between them is network link]; timestamp circuitry [Fig 15 and Fig 3, Ref 320 include a timestamp circuit for inserting a future time as a transmitting time into packet and using the future time as transmitting time for scheduling packet for transmitting, Par. 0191, 0258, 0270, 0274, Figs 10-11] configured to modify a packet that is to be transmitted by the network interface circuitry by embedding a future timestamp in the packet to generate a timestamped packet that is formatted for transmission with the embedded future timestamp via the network link Fig 15 includes a timestamp circuit for inserting a future time as a transmitting time into packet and using the future time for scheduling packet for transmitting, Par. 0191, 0258, 0270, 0274 and Figs 10-11]; and time gating circuitry [Fig 15 and Fig 3, Ref 320  includes a scheduler for scheduling the timestamped packet to be send at the timestamp by comparing a timestamp with current clock if the timestamp greater than the current time then hold the packet otherwise release the timestamped packet, Par. 0191] that includes, or is coupled to, a clock circuit, the time gating circuitry configured to i) receive the timestamped packet, ii) determine when a current time indicated by the clock circuit reaches the transmit time, iii) hold the timestamped packet from proceeding to the network interface prior to the current time reaching the transmit time, and iv) release the timestamped packet, embedded with the future timestamp that is associated with the transmit time in response to the current time reaching the transmit time so that the timestamped packet, embedded with the future timestamp that is associated with the transmit time is transmitted by the network interface at the transmit time via the network link that is external to the network device, the future timestamp being embedded in the packet to indicate to a receiving device that receives the packet via the network link a time at which the timestamped packet was transmitted by the network device [Fig 3, Ref 320  includes a scheduler for scheduling the timestamped packet to be send at the timestamp and releasing timestamped packet to the network by comparing a timestamp with current clock if the timestamp greater than the current time then hold the packet otherwise releasing the timestamped packet to network if the current time greater than or equal the timestamped packet, Par. 0191]. However, Hwang fails to fully disclose what Hurvig discloses time gating circuitry that includes, or is coupled to, a clock circuit, the time gating circuitry configured to i) receive the timestamped packet, ii) determine when a current time indicated by the clock circuit reaches the transmit time, iii) hold the timestamped packet from proceeding to the network interface prior to the current time reaching the transmit time, and iv) release the timestamped packet in response to the current time reaching the transmit time [Fig 1, Ref 30 receives a clock signal from Ref 20 and compares with a departure timestamp of the packet with current time of Ref 20, transmit the packet out of Ref 60 if the departure time of the packet and current time is equal and holding the packets that departure time greater than current time, Col 4:1 -40, 5:57-6:18, Col. 7:50-8-8, Col. 9:9-44, Col. 10:26-53].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for comparing the transmit timestamp with current time to determine if hold or forward the packet based on the result of comparing as disclosed by Hurvig into the teaching of Hwang. The motivation would have been to deliver a plurality of streams to receiver.
As claim 2, Hurvig discloses one or more circuitry stages configured to process the timestamp packet, the one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry; wherein the timestamp circuitry is configured to embed in the packet a future timestamp that associated with a transmit time that is [Fig 1, Ref 60 is a stage between Ref 10 and 30 wherein Ref 10 for inserting departure time into packet before placing into Ref 60 wherein departure time includes a maximum delay time from Ref 10 and 30; Col 4:1-40, 5:57-6:18, Col. 7:50-8-8, Col. 9:9-44, Col. 10:26-53]. 
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
Claims 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig and Hwang as applied to claims 1 and 14 above, and further in view of Weis [US 2006/0184797].
As claim 3, Hurvig and Hwang fail to discloses what Weis discloses the one or more circuitry stages configured to process the timestamped packet between the timestamp circuitry and the time gating circuitry comprises: authentication information generation circuitry that is configured to generate authentication information using contents of the timestamped packet, including the timestamp embedded in the timestamped packet [Fig 3 discloses a timestamp was calculated and inserted into packet then generating authentication information with timestamp and contents of packet and inserted into authentication field]. 

As claim 4, Weis discloses authentication information generation circuitry is further configured to embed the authentication information in the timestamped packet [Fig 3, Ref 304]. 
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Claims 5-6, 8, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig and Hwang as applied to claims 1 and 14 above, and further in view of Frink [US 2010/0215057].
As claim 5, Hwang and Hurvig fail to fully disclose what Frink discloses the timestamp circuitry is configured to generate timing information, separate from the future timestamp in the timestamped packet, that indicates the transmit time [Fig 3, Ref 306b for generating a transmit time which is different from a timestamp “first timestamp of packet]; and the time gating circuitry configured to receive the timing information and use the timing information to determine when the current time indicated by clock circuit reaches transmit time [Fig 3, Ref 312 for receiving a transmit time “second timestamp” for comparing with current time to determine when forwarding the timestamped packet]. 

As claim 6, Frink discloses one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry, the one or more circuitry stages configured to: process the timestamp packet, receive the timing information from the timestamp circuitry, and provide the timing information to the time gating circuitry [Fig 3, Ref 310 for storing the packets which includes timestamp of packet and a second timestamp which associated with the timestamp packet, is provided to Ref 312 for comparing with current time; Par. 0039-0042]. 
As claim 8, Hurvig discloses the timestamp circuitry is configured to provide timing information to the time gating circuitry so that the timing information bypasses the one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry [Fig 1, Ref 20 for providing transmit time to Ref 30 by bypassing Ref 60]. 
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 5. 
As claim 19, Frink discloses processing, at the network device, contents of the timestamped packet with one or more circuitry stages after embedding the future timestamp in the packet and prior to holding the timestamped packet at time gating circuitry [Fig 3, Ref 310 for storing timestamp packet prior holding it at the time gating]; and providing, at the network device, the timing information to the time gating circuitry via the one or more circuitry stages that process the contents of the timestamped packet after the future timestamp is embedded in the packet [Par. 0039-0042, a second timestamp is provided to Ref 310 from Ref 306b]; wherein determining when the current time reaches the transmit time comprising using the timing information to determine when the current time reaches the transmit time [Par. 0039-0042 and Fig 3, Ref 312 for determining the second timestamp and current time are equal or not].
Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig, Hwang and Frink as applied to claims 1 and 14 above, and further in view of Dekoos [US 9929928].
As claim 7, Hurvig, Hwang and Frink fail to disclose what Dekoos discloses the one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry comprises: encryption circuitry that is configured to encrypt contents of the timestamped packet, including the timestamp embedded in the timestamped packet [Fig 3, Ref 318 for encrypting the packet with timestamp which inserting in the Ref 310]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for encrypting data as disclosed by Dekoos into the teaching of Hurvig, Hwang and Frink.  The motivation would have been to prevent data theft.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 7. 
Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig, Hwang and Frink as applied to claims 1 and 14 above, and further in view of Patiejunas [US 2005/0091024].
	As claim 9, Hwang fails to disclose what Hurvig and Frink discloses the timestamp circuitry is configured to append the timing information to the timestamped packet [Hurvig discloses Col. 5:57-6:18 and Frink discloses Par. 0039-0042].  However, Hurvig and Frink fail to disclose what Patiejunas discloses the time gating circuitry is configured to remove the timing information appended to the timestamped packet prior to releasing the timestamped packet, embedded with the future timestamp that is associated with the transmit time,  to the network interface [Par. 0068 discloses time information is deleted from packet before sending out to network]. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for removing the time information from a packet before sending it to network as disclosed by Patiejunas into the teaching of Hurvig, Hwang and Frink.  The motivation would have been to improve throughput of network link.
As claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 9. 
Claims 10-12 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig and Hwang as applied to claims 1 and 14 above, and further in view of Curran-Gray [US 2006/0256720].
As claim 10, Hurvig and Hwang fail to disclose what Curran-Gray discloses the timestamp circuitry includes an adder circuit configured to generate the future [Fig 6, Ref Packet timestamp includes adder for adding the delay with current time]. 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for adding two values such as delay and current time as disclosed by Curran-Gray into the teaching of Hurvig and Hwang.  The motivation would have been to improve throughput of network link.
As claim 11, Hurvig and Hwang fail to disclose what Curran-Gray discloses wherein the time gating circuitry includes a comparator circuit configured to i) compare the current time to the transmit time [Fig 6, Packet delay includes Ref 611 for comparing timestamp with current time], and ii) generate a control signal that indicates when the current time has reached the transmit time [Fig 6, Packet delay includes Ref 611 for generating a signal to allow Ref 604 to receiving the packet for transmitting to the network when timestamp and current time is equal]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for generating a control signal when transmitting time equal current time as disclosed by Curran-Gray into the teaching of Hurvig and Hwang.  The motivation would have been to improve throughput of network link.
As claim 12, Curran-Gray discloses the time gating circuitry further includes a gate circuit that is configured to i) receive the control signal, and ii) selectively release the timestamped packet, embedded with a future timestamp that is associated with transmit time to the network interface based on the control signal [Fig 6, Packet delay includes Ref 611 for generating a signal to allow Ref 604 to receiving the packet for transmitting to the network when timestamp and current time is equal]. 
As claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 10. 
As claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 11. 
As claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 12. 
Claims 13 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig and Hwang as applied to claims 1 and 14 above, and further in view of Saito [US 2001/0047425].
As claim 26, Hwang and Hurvig fail to discloses what Saito discloses the time gating circuitry further including a pause circuit configured to cause a previous circuitry stage coupled to the time gating circuitry to pause sending packer data to the time gating circuitry to determine that the current time has not reached the transmit time [Par. 0027 discloses transmit time of cell 1-3 is comparing with current time which equal to transmit time of cell 1-2, generating a inhibit signal to prevent the cell 1-3 to be forward to Ref 13 of Fig 3 from a previous circuit  Ref 12 of Fig 3].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for determining if transmit time of a packet is not excess a current time, then generating inhibiting signal to prevent the previous circuit to forward the packet as disclosed by Saito into the 
As claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 26. 
As claim 13, Hwang fails to disclose what Hurvig disclose the previous circuitry stage configured to process contents of the timestamped packet prior to the time gating circuitry receiving the contents of the timestamped packet [Fig 1, Ref 60 is memory for processing the contents of packet by provide a space to store the content of packet].  However, Hurvig and Hwang fail to discloses what Saito discloses the pause signal generator circuit configure to generate a pause signal that causes the previous circuitry stage to pause sending packet data to the time gating circuitry, the pause signal generator circuit configured to generate the pause signal in response to determining that the current time has not reached the transmit time [Ref 13 of Fig 3 from a previous circuit Ref 12 of Fig 3 has an inhibit circuit to send inhibit signal to prevent a previous circuit to send packet to it]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for determining if transmit time of a packet is not excess a current time, then generating inhibiting signal to prevent the previous circuit to forward the packet as disclosed by Saito into the teaching of Hurvig and Hwang.  The motivation would have been to improve throughput of the system.
As claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 13. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elliot [US 2006/0251084] discloses a method and system for inserting timestamp into packet for transmitting to network.
Barry [US 2008/0137691] discloses a device for processing timestamp embedded in the packet in order to determine if packet need to store or forward.
Zwack [US 2003/002483] discloses holding packet based on comparing current time and transmitting time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414